DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed February 2, 2021.  Currently, claims 1-7, 9, 11, 13, 15-19, 21-22 are pending.  Claims 21-22 are withdrawn as not directed to the elected combination of all sets of probes.  
	
Election/Restrictions
Applicant's election without traverse of a combination of all polynucleotide sets recited in Claim in the paper filed February 2, 2021 is acknowledged.
Claim 21 and 22 are directed to a set of the primers and probes of Claim 1.  This is not what was elected.  The response elected the combination of all sets.  Applicant may wish to amend Claim 21 and 22 to clarify that it requires all of the elected sets of primers and probes.  Rejoinder will be considered if the claims require the elected invention.  
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/KR2017/005467, filed May 25, 2017 and claims priority to foreign 10-2016-0064259, filed May 25, 20216. 
It is noted that a translation of the foreign document has not been received.  


Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-7, 9, 11, 13, 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Briefly, 1-3, 6-7, 9, 11, 13, 15-19 are rejected because these claims are drawn to a composition of a set of primers where the sets comprise a primer of SEQ ID NO: 1-12 and probes defined by SEQ ID NO:  13-30, 35.  These oligonucleotides are directed to nucleic acid fragments from the EGFR gene, i.e. known naturally occurring nucleic acids.  Such isolated nucleic acid molecules, that are identical to fragments of naturally occurring nucleic acid molecules are not patent eligible subject matter, i.e. they are judicial exceptions to patentable subject matter.

Claims 17-19 are directed to a kit comprising a cell-free DNA isolated from blood as a template, DNA from a FFPE tissue or isolated DNA from CTC.  Each of these are naturally occurring products.  

MPEP 2106.04(b)(II) discusses products of nature.  The MPEP specifically discusses DNA, primers and probes.  The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).  The MPEP further states the “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.").”  The Federal Circuit in Ambry Genetics reviewed “[t]he Supreme Court held ineligible Compare ’492 patent col. 170 ll. 32–38, with ’282 patent col. 153 ll. 66–67.”  
In the instant case, the claims, embrace probes and primers that are identical to naturally occurring EGFR gene fragments and clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. See e.g. Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover probe and primer molecules that are fragments of a naturally occurring EGFR gene sequence.  The Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The Guidelines indicate that a 
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than that exception, and whether those additional elements also amount to significantly more for the other claimed exception(s), which ensures that the claim does not have a preemptive effect with respect to any of the recited exceptions.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics from the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see the Interim Guidance on Patent Subject Matter Eligibility published 12/16/2014 in the Federal Register at pages 74618-74633).  In order to be markedly different the claimed product must possess at least one characteristic that is different from that of the counterpart.  
In the instant case, the claims do not appear to possess any characteristics that are different. There are no limitations that provide any significant addition to the judicial  significantly more than the judicial exception.  
The fact that these natural products are organized into a kit with an intended use adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material. The kit must be considered in the context of whether or not the combination can provide some way of ensuring it does not limit the public’s access to the naturally occurring material. That does not occur in this case because the naturally occurring material exists as a distinct entity within the kit, and is not integrated in terms of form or function with any other element of the kit. 
Therefore the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7, 9, 11, 13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Claim 1-7, 9, 11, 13, 15-19 are indefinite because it is unclear whether the composition comprises two sets of SEQ ID NO: 11 since SEQ ID NO: 11 is recited in ii) and iv) or whether the claim requires sets separated in different tubes, for example.  Additionally, Claim 1 is directed to a composition of a set of primers and a composition comprising the following sets.   It is unclear if the claim is directed to a composition where the elements of oligonucleotides are “mixed” all together or whether the sets are somehow kept separately.  The repetition of SEQ ID NO: 11, 12, 7 and 8, for example renders the claims unclear.  Clarification is required.  
B) Claims 2-3, 7, 16 are indefinite because it is unclear whether the intended uses for the compositions further limit the claims.   These intended uses do not appear to change the elements of the compositions.  Claim 2-3, for example do not require an EGFR inhibitor in the composition, but rather the oligonucleotides may be used in a method for predicting responsiveness to an EGFR inhibitor.  Claim 7 recites the kit is a research use only kit or an in vitro diagnostic kit.  It is unclear how this limits the claims.   MPEP 2173.05(p) II. Discusses product and process in the same claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is unclear whether infringement occurs when one creates a composition with the recited oligonucleotide elements, or whether infringement occurs when the user actually uses 

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 14, 2021